UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7955


HENK ORLANDO ROMMY, In the matter of the Extradition of,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cv-00163-IMK-MJA)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Defender, Clarksburg, West
Virginia, for Appellant.  Paul Thomas Camilletti, Assistant
United   States Attorney, Martinsburg, West  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Henk Orlando Rommy seeks to appeal the district court’s

order   denying   his    appeal   of        the   magistrate   judge’s     order

certifying his extradition pursuant to 18 U.S.C. § 3184 (2012).

This court may exercise jurisdiction only over final orders,

28 U.S.C.     § 1291    (2012),       and     certain    interlocutory          and

collateral    orders,   28   U.S.C.    § 1292     (2012);   Fed.   R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Rommy seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                      See

Zhenli Ye Gon v. Holt, 774 F.3d 207, 210-11 (4th Cir. 2014),

cert. denied, 135 S. Ct. 2859 (2015).               Accordingly, we dismiss

the appeal for lack of jurisdiction.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        DISMISSED




                                       2